DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al (US 2016/0029011) and further in view of Ushiki et al (US 2011/0254925). 
For claim 1, Mizoguchi et al teach an endoscope (e.g. figures 1A-1B) processor comprising:
a display that is connected to the endoscope processor (e.g. figure 4, 3D processor 43 connects to 3D Monitor 44, also see figure 4, paragraph 69, “…the processor CV42 output an L video signal and an R video signal that are synchronized to a 3D processor 43”); 
an endoscope that is connected to the endoscope processor (e.g. figure 4, paragraph 69, “…the processor CV42 output an L video signal and an R video signal that are synchronized to a 3D processor 43”, wherein the L video signal and the R video 
an image processor configured to shift the first image and the second image to generate display image data to be output to the display using the set monitor shift value (e.g. abstract: “…a 3D picture of an endoscopic system, and a picture shift is performed to horizontally shift the right picture and the left picture, and the pictures are then output to a monitor.”). 
Mizoguchi et al do not further disclose an acquisition circuit configured to acquire display size information on a display; a display condition setting circuit configured to set, according to the acquired display size information and properties of an imager of, a monitor shift value representing an amount of shift between a first image and a second image corresponding to first image data and second image data, respectively, the first image data and the second image data each having parallax with respect to a same subject. Ushiki et al teach an acquisition circuit configured to acquire display size information on a display (e.g. abstract: “acquiring unit acquires an intended viewing environment parameter”, paragraph 51: “viewing environment parameter include …the display size of the display unit…”); a display condition setting circuit configured to set, according to the acquired display size information (e.g. paragraph 190: display size) and properties of an imager (e.g. paragraph 190: “viewing distance”, figure 17B, paragraph 32: Figs 17A and 17B illustrate the amount of correction when the viewing distance is changed, and figure 17B shows mathematical relation between the amount of parallax and the Virtual Inter-Camera Distance”, which is the viewing distance), a monitor shift value representing an amount of shift between a first image and a second image 
Claim 8 is rejected for the same reasons as discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 1 above, wherein Mizoguchi et al teach paragraph 69, “…the processor CV42 output an L video signal and an R video signal that are synchronized to a 3D processor 43”, so there should be non-transitory computer-readable recording medium storing a software program for the processor to execute to perform the functions as disclose in Mizoguchi et al. 
For claim 2, Mizoguchi et al teach display condition setting circuit is configured to, based on the display size information, set a display size of a display image corresponds to the display image data and that is to be displayed on the display (e.g. Mizoguchi et al, the size of the L image and the R image are shown in figure 3; Ushiki et 
For claim 3, Mizoguchi et al do not further disclose the display condition setting circuit is configured to, when a display size of a display image that corresponds to the display image data and that is to be displayed on the display is larger than a preset display size, cause the image processor to generate the display image data using one of the first image data and the second image data. Ushiki et al teach the display condition setting circuit is configured to, when a display size of a display image that corresponds to the display image data and that is to be displayed on the display is larger than a preset display size, cause the image processor to generate the display image data using one of the first image data and the second image data (e.g. figure 18, “Display size: x4 larger”, “Display size: x0.25 smaller). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shifting amount calculation method for the 3D parallax adjustment of Ushiki et al into the endoscope system of Mizoguchi et al to adjust the parallax of 3D images to allow user to view 3D picture in different environment (e.g. paragraph 8, Ushiki et al) to improve convenience for user.  
For claim 4, Mizoguchi et al do not further disclose the monitor shift value is set according to a monitor shift value determination table that is preset from the display size information and the properties of the imager Ushiki et al teach the monitor shift value is set according to a monitor shift value determination table that is preset from the display size information and the properties of the imager (e.g. Figure 18, “viewing Distance”, “Display size”; paragraph 196: “For example, when the viewing distance L is 1500mm, 
For claim 5, Mizoguchi et al teach the monitor shift value is set according to a monitor an observation method employed by the endoscope (figure 8, “L-picture shift section 19a, and R-picture shift section 20a, also see abstract: “a picture shift is performed to horizontally shift the right picture and the left picture, and the pictures are then output to a monitor). Mizoguch et al do not further disclose shift value determination table that is preset from the display size information Ushiki et al teach shift value determination table that is preset from the display size information (e.g. Figure 18, “viewing Distance”, “Display size”; paragraph 196: “For example, when the viewing distance L is 1500mm, the display size is 46 inches, the inter-eye distance E is 65 mm, and the maximum amount of parallax is 20 pixels…the image shifting amount ‘shift’…as calculated in the following manner shift=10.6X65(2.0X65 +2.0X10.6-10.6)-10.6…”, also see equation (17) in paragraph 194). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shifting amount calculation method for the 3D parallax adjustment of 
For claim 6, Mizoguchi et al teach the monitor shift value is set according to a region to be observed by the endoscope (e.g. figure 3 shows “circle” represent a region observed by the endoscope. Mizoguchi et al do not further disclose a monitor shift value determination table that is preset from the display size information. Ushiki et al teach a monitor shift value determination table that is preset from the display size information (e.g. Figure 18, “viewing Distance”, “Display size”; paragraph 196: “For example, when the viewing distance L is 1500mm, the display size is 46 inches, the inter-eye distance E is 65 mm, and the maximum amount of parallax is 20 pixels…the image shifting amount ‘shift’…as calculated in the following manner shift=10.6X65(2.0X65 +2.0X10.6-10.6)-10.6…”, also see equation (17) in paragraph 194). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shifting amount calculation method for the 3D parallax adjustment of Ushiki et al into the endoscope system of Mizoguchi et al to adjust the parallax of 3D images to allow user to view 3D picture in different environment (e.g. paragraph 8, Ushiki et al) to improve convenience for user.  
For claim 7, Mizoguchi et al do not further disclose the display condition setting circuit includes a distance measurement circuit configured to measure a distance between the display and an observer who observes an image that is displayed on the display, and the display condition setting circuit is configured to calculate a possible display size on the display based on the measured distance and the display size 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484